 1   XAVIER BECERRA
     Attorney General of California
 2   MYUNG J. PARK
     Supervising Deputy Attorney General
 3   LINDA L. GANDARA, State Bar No. 194667
     MICHAEL S. DORSI, State Bar No. 281865
 4   Deputy Attorneys General
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3802
 6    Fax: (415) 703-5480
      E-mail: Michael.Dorsi@doj.ca.gov
 7   Attorneys for Defendants
 8

 9                              IN THE UNITED STATES DISTRICT COURT
10                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   MIYOKO’S KITCHEN, INC.,                                 3:20-cv-00893-RS

13                                              Plaintiff,

14                   v.                                      STIPULATION AND ORDER
                                                             SETTING BRIEFING
15                                                           SCHEDULE ON DEFENDANTS’
     KAREN ROSS, in her official capacity as                 MOTION TO DISMISS
16   Secretary of the California Department of Food
     and Agriculture, and STEPHEN BEAM, in his Date:                         April 29, 2020
17   official capacity as Branch Chief of the Milk  Judge:                   Honorable Richard Seeborg
     and Dairy Food Safety Branch,
18
                                            Defendants. Trial Date:   Not Set
19                                                      Action Filed: February 6, 2020

20

21

22

23

24

25

26

27

28

       Stipulation and Order Setting Briefing Schedule on Defendants’ Motion to Dismiss (3:20-cv-00893-RS)
 1                                               STIPULATION

 2         WHEREAS, Defendants filed their Motion to Dismiss (ECF No. 17) on Thursday, April 23,

 3   2020, setting hearing on June 25, 2020, and

 4         WHEREAS, the briefing schedule under Northern District of California Local Rule 7-3

 5   would permit only two weeks for Plaintiff to respond and one week for Defendants to reply,

 6   reserving an unnecessary six weeks between the close of briefing and hearing, and

 7         WHEREAS, the parties conferred and prefer an alternate briefing schedule that will:

 8          (1) allow time to confer regarding negotiations that may result in settlement,

 9          (2) accommodate constraints on counsel’s schedules arising from other matters, and

10          (3) preserve two weeks between the reply brief and unchanged hearing date, and

11         WHEREAS, Northern District of California Local Rule 6-1(b) requires the parties to obtain

12   a court order when extending or shortening time in a way that alters a filing deadline, and

13         THE PARTIES STIPULATE TO AND JOINTLY REQUEST THE COURT ORDER the

14   following schedule for briefing Defendants’ Motion to Dismiss:

15         Plaintiff’s Response Due:        May 26, 2020

16         Defendants’ Reply Due:           June 9, 2020

17         Hearing Date (Unchanged): June 25, 2020

18

19   Dated: April 30, 2020                                   XAVIER BECERRA
                                                             Attorney General of California
20                                                           MYUNG J. PARK
                                                             Supervising Deputy Attorney General
21
                                                             /s/ Michael S. Dorsi
22                                                           MICHAEL S. DORSI
                                                             Deputy Attorney General
23                                                           Attorneys for Defendants
24   Dated: April 30, 2020                                   GUPTA WESSLER PLLC
25                                                           /s/ Deepak Gupta
                                                             DEEPAK GUPTA
26                                                           Attorneys for Plaintiff
27         As the attorney e-filing this document, Michael S. Dorsi attests that Deepak Gupta
28   concurred in the filing of this document. /s/ Michael S. Dorsi
                                                      1
       Stipulation and Order Setting Briefing Schedule on Defendants’ Motion to Dismiss (3:20-cv-00893-RS)
 1                                                    ORDER

 2         Plaintiff Miyoko’s Kitchen and Defendants Karen Ross, in her official capacity as Secretary

 3   of the California Department of Food and Agriculture, and Stephen Beam, in his official capacity

 4   as Branch Chief of the Milk and Dairy Food Safety Branch, stipulated to a briefing schedule for

 5   Defendants’ Motion to Dismiss (ECF No. 17). The parties attest that they prefer this schedule

 6   and the schedule preserves in excess of two weeks between the deadline for the reply brief and

 7   the hearing date. Accordingly, the Court finds good cause and, pursuant to Northern District of

 8   California Local Rule 6-1(b), adopts the proposed schedule:

 9         Plaintiff’s Response Due:        May 26, 2020

10         Defendants’ Reply Due:           June 9, 2020

11         Hearing Date1 (Unchanged): June 25, 2020

12   IT IS SO ORDERED
13

14   Dated: April 30
                  __, 2020
15                                                             __________________________
                                                               HON. RICHARD SEEBORG
16                                                             UNITED STATES DISTRICT JUDGE
                                                               NORTHERN DISTRICT OF CALIFORNIA
17

18   42170210.docx

19

20

21

22

23

24

25

26
            1
              Defendants noticed this motion for June 25, 2020, as required under Northern District of
27   California Local Rule 7-2, while acknowledging that the hearing itself is automatically vacated
     pursuant to Northern District of California General Order 72. This Order does not alter the effect
28   of General Order 72 vacating the hearing.
                                                     2
       Stipulation and Order Setting Briefing Schedule on Defendants’ Motion to Dismiss (3:20-cv-00893-RS)
